Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 19, 2022

                                      No. 04-22-00544-CV

                                    Jameel Clarke WILSON,
                                           Appellant

                                                v.

                        F&B 5380 MEDICAL DRIVE THRIVE, LP,
                                      Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2022CV01682
                           Honorable J Frank Davis, Judge Presiding


                                         ORDER
       A copy of appellant’s notice of appeal was filed in this court on August 25, 2022. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.

        It is therefore ORDERED that appellant Jameel Clarke Wilson file an amended notice of
appeal in compliance with section 51.017(a) within ten days from the date of this order. If
appellant fails to file an amended notice of appeal within the time provided, an order may be
issued directing Mr. Wilson to appear and show cause why he should not be held in contempt for
failing to file the amended notice of appeal. The clerk of this court shall cause a copy of this
order to be served on Mr. Wilson by certified mail, return receipt requested, or give other
personal notice of this order with proof of delivery.



                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court